DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 10-11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9,854,616. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 9,854,616 teaches a system for establishing between a plurality of users, each user having a mobile computing device, a network based on proximity, said system comprising a server, the server communicating with a plurality of mobile computing devices, each mobile computing device associated with one or more Unique User Identifiers (UUIDs) and comprising a circuit for connecting with each of the mobile computing devices and registering the UUIDs on said server through a network; and a database connected to the server and comprising the 
Regarding claim 2, U.S. Patent No. 9,854,616 teaches wherein the mobile computing devices communicate proximity information to at least one of the server or other mobile computing devices (Claim 11).
Regarding claim 5, U.S. Patent No. 9,854,616 teaches wherein the server saves and stores unique identifiers for each mobile computing device; associates a user profile with each unique identifier; and receives from one or more of said mobile computing devices, at least one unique identifier detected by said mobile computing device (Claim 1).
Regarding claim 10, U.S. Patent No. 9,854,616 teaches a system for establishing between a plurality of users, each user having a mobile computing device, a cluster based on proximity, said system comprising a server; the server and the mobile computing devices being registered on a same network; the server communicating by the network with a plurality of mobile computing devices, each mobile computing device associated with one or more UUIDs and comprising a database connected to the server and comprising the uploaded UUIDs and associated data; wherein, the server receives and sends communications to and from the mobile computing devices, wherein the server receives UUIDs and associated data from mobile computing devices, and wherein the server sends UUIDs and associated data to one or more mobile computing devices (Claim 1).

Regarding claim 14, U.S. Patent No. 9,854,616 teaches wherein the server saves and stores unique identifiers for each mobile computing device; associates a user profile with each unique identifier; and receives from one or more of said mobile computing devices, at least one unique identifier detected by said mobile computing device (Claim 1).
Claims 1-2, 4-6, 10-11, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 23 of U.S. Patent No. 10,397,971. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 10,397,971 teaches a system for establishing between a plurality of users, each user having a mobile computing device, a network based on proximity, said system comprising a server, the server communicating with a plurality of mobile computing devices, each mobile computing device associated with one or more Unique User Identifiers (UUIDs) and comprising a circuit for connecting with each of the mobile computing devices and registering the UUIDs on said server through a network; and a database connected to the server and comprising the uploaded UUIDs and associated data; wherein, the server receives and sends communications to and from the mobile computing devices, wherein the server receives UUIDs and associated data from mobile computing devices, and wherein the server 
Regarding claim 2, U.S. Patent No. 10,397,971 teaches wherein the mobile computing devices communicate proximity information to at least one of the server or other mobile computing devices (Claims 1, 3, 4, and 23).
Regarding claim 4, U.S. Patent No. 10,397,971 teaches wherein the mobile computing devices are within proximity of each other when they are in a WiFi® or Bluetooth® range of one another, and when a mobile computing device can detect the data broadcasted by the other mobile computing devices, and wherein the data broadcasted by the mobile computing devices of at least two users A and B are in their respecting range, and whereby the data broadcasted by the mobile computing devices of user D and B are in their respective range, but out of range of the mobile computing device of user A, wherein the application enables the communication between user A and user D (Claim 2).
Regarding claim 5, U.S. Patent No. 10,397,971 teaches wherein the server saves and stores unique identifiers for each mobile computing device; associates a user profile with each unique identifier; and receives from one or more of said mobile computing devices, at least one unique identifier detected by said mobile computing device (Claims 1, 3, 4, and 23).
Regarding claim 6, U.S. Patent No. 10,397,971 teaches wherein the server saves and stores unique identifiers for each mobile computing device; associates a user profile with each unique identifier; receives from one or more of said mobile computing devices, at least one unique identifier detected by said mobile computing device; 
Regarding claim 10, U.S. Patent No. 10,397,971 teaches a system for establishing between a plurality of users, each user having a mobile computing device, a cluster based on proximity, said system comprising a server; the server and the mobile computing devices being registered on a same network; the server communicating by the network with a plurality of mobile computing devices, each mobile computing device associated with one or more UUIDs and comprising a database connected to the server and comprising the uploaded UUIDs and associated data; wherein, the server receives and sends communications to and from the mobile computing devices, wherein the server receives UUIDs and associated data from mobile computing devices, and wherein the server sends UUIDs and associated data to one or more mobile computing devices (Claims 1, 3, 4, and 23).
Regarding claim 11, U.S. Patent No. 10,397,971 teaches wherein the mobile computing devices communicate proximity information to at least one of the server or other mobile computing devices (Claims 1, 3, 4, and 23).
Regarding claim 13, U.S. Patent No. 10,397,971 teaches wherein the mobile computing devices are within proximity of each other when they are in a WiFi® or Bluetooth® range of one another, and when a mobile computing device can detect the 
Regarding claim 14, U.S. Patent No. 10,397,971 teaches wherein the server saves and stores unique identifiers for each mobile computing device; associates a user profile with each unique identifier; and receives from one or more of said mobile computing devices, at least one unique identifier detected by said mobile computing device (Claims 1, 3, 4, and 23).
Regarding claim 15, U.S. Patent No. 10,397,971 teaches wherein the server saves and stores unique identifiers for each mobile computing device; associates a user profile with each unique identifier; receives from one or more of said mobile computing devices, at least one unique identifier detected by said mobile computing device; creates a unique cluster of mobile computing devices, the cluster comprising the detected mobile computing device and a mobile computing device associated with the detected unique identifier; stores said unique cluster the server; merges clusters that contain at least one common unique identifier; and transmits to the mobile computing devices in the clusters a list of users or mobile computing devices within the cluster (Claim 3).
Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, and 11 of U.S. Patent No. 10,887,937. Although the even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 8, U.S. Patent No. 10,887,937 teaches a mobile device capable of sending and receiving broadcast messages to one or more users within a predetermined proximity of the mobile device as determined by geolocation or signal characteristics, comprising: a circuit capable of communication between users of mobile computing devices based on proximities between the users and which: in a transmit mode: causes a user's mobile computing device to identify a device location or proximity of the user to the other users' mobile computing devices; broadcasts a message, call and/or video transmission to other users' devices advertising a presence of the user's mobile computing device as a broadcasting user's mobile computing device; and in a receive mode: causes the user's mobile computing device to identify at least a second device within a predetermined proximity to the user, the predetermined proximity established by at least one of the group consisting of physical distance, visual proximity, distance as determined by radio signal strength, absolute received radio signal strength and other defined proximity determination; causes the user's mobile computing device to cross reference the identified second device with stored data; causes the user's mobile computing device to identify at least one further device within a predetermined proximity to one of the user and the second device; and causes the mobile computing device to provide the user with an indication of the broadcasting user's mobile computing device based on the predetermined proximity (Claims 1-2, 6-7, and 11).
. 
Allowable Subject Matter
Claims 3, 7, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        2/18/2022